Citation Nr: 1800914	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-04 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus or coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the United States Army from December 1964 until February 1968.  The Veteran received the Vietnam Service Medal and Vietnam Campaign Medal, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) in Roanoke, Virginia.  In August 2016, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the electronic claims file.

In January 2017, the Board remanded the claim for an addendum medical opinion which was obtained in February 2017.  The Board also ordered the AOJ to associate any outstanding VA treatment records with the claims file, which was accomplished on remand.  The Board is satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's erectile dysfunction is not attributable to his active duty service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA treatment records, and lay statements of the Veteran.

The Veteran underwent a VA examination for the erectile dysfunction in August 2011.  Addendum opinions were obtained in June 2016 and February 2017.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on review of the record, history, and symptomatology from the Veteran, as well as, a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Erectile Dysfunction

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends his currently diagnosed erectile dysfunction is caused by his service-connected diabetes mellitus, or in the alternative, caused by his service-connected CAD.  For the reasons below, the Board finds that service connection for erectile dysfunction is not warranted.

The Veteran's entrance and exit exams are silent for any erectile conditions.  The Veteran's service treatment records contain no complaints of, treatment for, or diagnosis of, any erectile conditions.

In February 2010, the Veteran submitted a claim for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  In July 2010, the RO denied the claim for entitlement to service connection for erectile dysfunction.

In a timely notice of disagreement, the Veteran stated that Dr. K.S. verbally told him that his erectile dysfunction was secondary to his service-connected diabetes mellitus.  An August 2010 VA primary care note stated the Veteran had erectile dysfunction, was treated with Levitra without much benefits since 2000, on the basis of diabetes.

In August 2011, the Veteran underwent a VA examination to determine the etiology of any erectile dysfunction.  The Veteran reported his erectile dysfunction came on suddenly and was permanent.

The VA examiner diagnosed the Veteran with erectile dysfunction and indicated an onset date of 2000.  The VA examiner opined that the Veteran's erectile dysfunction was less likely than not caused or proximately due to the Veteran's service-connected diabetes mellitus.  The rationale provided was that the Veteran's erectile dysfunction predated the diagnosis of diabetes mellitus, and while the Veteran had elevated glucose levels prior to his diagnosis of diabetes mellitus, there is no evidence that elevated glucose levels predispose one to erectile dysfunction.  The VA examiner further opined that the same mechanism causing the Veteran's vascular issues was the root cause of the erectile dysfunction.

VA treatment records show the Veteran continues to receive treatment for erectile dysfunction, treated with sildenafil, on the basis of diabetes.

In June 2016, a VA medical opinion was obtained to determine whether the Veteran's erectile dysfunction was caused by his service-connected CAD.  The VA physician opined that the Veteran's erectile dysfunction was less likely than not proximately due to or a result of his CAD.  The rational provided was that CAD does not cause erectile dysfunction; rather, the conditions are comorbid, separate, and independent.

In August 2016, the Veteran provided testimony in support of the claim.  He reported no current symptoms associated with the erectile dysfunction.  The Veteran further stated that his treating physicians told him his erectile dysfunction was caused by heart disease.

In January 2017, the Board remanded the claim for an addendum medical opinion.  VA treatment records associated with the claims file on remand show continued treatment for erectile dysfunction.

In February 2017, a VA physician provided an addendum opinion on the etiology of the Veteran's erectile dysfunction.  The VA physician first found that the Veteran's erectile dysfunction was not incurred or caused by an in-service injury, event, or illness.  The rationale provided was that the Veteran's STRs were silent for erectile dysfunction.

Next, the VA physician opined that the Veteran's erectile dysfunction was less likely than not caused by his service-connected diabetes mellitus or CAD.  The rationale provided was that the Veteran had significant vascular disease many years prior to his diagnosis of diabetes mellitus or erectile dysfunction.  The VA physician added that because erectile dysfunction was primarily a vascular disorder, that it was likely the same mechanism causing his other vascular disorders was likely causing his erectile dysfunction.  For the same reasons, the VA physician opined that the Veteran's erectile dysfunction was not aggravated by his service-connected diabetes mellitus or CAD.

First, the Board finds the Veteran has a current diagnosis of erectile dysfunction.  The August 2011 VA examiner diagnosed the Veteran with erectile dysfunction and indicated an onset date of 2000.

However, in view of the foregoing, the Board concludes that there is no probative evidence of record that the Veteran's erectile dysfunction is directly related to his active service or that it is proximately due to, caused by, or aggravated by his service-connected diabetes mellitus or CAD.  The August 2011, June 2016, and February 2017 VA physicians all opined that the Veteran's erectile dysfunction was not caused or aggravated by his active military service or his service-connected disabilities.  The Board finds that collectively, the VA examinations are adequate for adjudication of the claim.  The examinations were performed by medical professionals based on review of the claims file.  The examination reports are accurate and fully descriptive.  The opinions were provided as to the nature and etiology of the erectile dysfunction, and supported by thorough rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes the entries in the Veteran's VA treatment records that show the Veteran continues to receive treatment for erectile dysfunction, treated with sildenafil, on the basis of diabetes.  However, the Board finds the statements less probative, because no rationale accompanies them.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board further notes the Veteran's reports that his treating physicians have told him that his erectile dysfunction was caused by his service-connected disabilities.  However, to date there is no probative evidence of record to support a nexus between the erectile dysfunction and active service or his service connected disabilities.  The Board notes that the claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has asserted that the current erectile dysfunction is caused or aggravated by his service connected disabilities.  However, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the vascular conditions.  The etiology of the erectile dysfunction in question is a medical question dealing with the origin and progression of the Veteran's cardiopulmonary system and is diagnosed primarily on objective clinical findings.  Thus, while the Veteran is competent to relate some symptoms of erectile dysfunction that he experienced at any time, under the specific facts of this case, he is not competent to opine on whether there is a link between the current, specifically diagnosed erectile dysfunction and the service-connected disabilities because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current erectile dysfunction and active service or any of his service-connected disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction on a direct basis, as well as secondary to his service-connected diabetes mellitus or CAD and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


